Citation Nr: 0732504	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  03-03 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 
 
2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to January 
1994.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 2002 
rating decision of the VA Regional Office (RO) in Chicago, 
Illinois that denied service connection for disabilities that 
included degenerative disc disease of the low back and 
tinnitus.  

The veteran was afforded a videoconference hearing in May 
2005 before the undersigned Veterans Law Judge sitting at 
Washington, DC.  The issues currently on appeal were was 
remanded in a decision of the Board dated in June 2005.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that he now has a back disorder and 
tinnitus which had their onset during active duty for which 
service connection should be granted.

The record reflects that pursuant to Board remand in June 
2005, it was requested that the appellant be afforded VA 
compensation examinations with instructions to provide 
medical opinions following review of the claims folder.  On 
VA joints examination in November 2005, the examiner noted 
that the service medical records did not show treatment for 
any back complaints during service.  Mild degenerative joint 
disease of the lumbar spine with mechanical low back pain 
with no evidence of nerve root entrapment was diagnosed.  The 
examiner stated that based on the available records, it was 
less likely that current "chronic back pain is a 
complication of his military experience."  

The Board observes, however, that the service medical records 
clearly document that the veteran was treated for low back 
complaints in September 1993 diagnosed as possible sciatica.  
It was noted at that time that he had seen a civilian doctor 
who had diagnosed sciatica.  Therefore, the VA examiner in 
November 2005 did not take the veteran's back symptoms in 
service into account when providing the assessment.  As such, 
the opinion is based on an inaccurate factual premise and the 
examination is found to be inadequate for adjudication 
purposes.  In this regard, the United States Court of Appeals 
for Veterans Claims (Court) has held that a medical opinion 
based on an inaccurate factual premise is not probative. 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, 
another VA back examination with a medical opinion is 
warranted.  

The Board also notes that in addition the reported civilian 
treatment for low back complaints during service, post 
service private clinical records dated in May 2003 indicate 
that the veteran provided history of back pain since 1984.  
The appellant should thus be requested to provide the names 
and addresses of all providers who treated him for back pain 
during service, especially in the years immediately 
thereafter.  These clinical data should be requested if not 
already of record.

With respect to tinnitus, the service medical records 
indicate some degree of excessive noise exposure from duties 
aboard ship.  The record reflects that prior to a VA hearing 
evaluation in November 2005, the examiner was instructed to 
provide a diagnosis and an opinion as to whether ringing of 
the ears was related to service.  Following evaluation, the 
examiner only stated that the veteran's "perception or 
'ringing' does not occur outside of what is considered normal 
in the general population."  The Board finds that this 
opinion does not answer the specific question posed by the 
Board's remand or the RO's instructions.  This examination is 
also deemed to be inadequate for adjudication purposes.

A remand by the Board confers upon a claimant a substantive 
right to have the remand instructions accomplished.  Where 
the remand orders of the Board are not complied with, the 
Board itself errs in failing to insure compliance. See 
Stegall v West, 11 Vet. App. 268, 271 (1998).  Therefore, the 
case must again be remanded to obtain the needed opinion to 
address the deficiency. See 38 C.F.R. § 19.9 (2007) and 
Stegall, supra.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by 
specialists when warranted, and conducting thorough and 
contemporaneous medical examinations, including medical 
opinions, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and insure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2006), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007), and any 
other legal precedent are fully 
complied with and satisfied.  This 
includes advising the appellant to 
submit any relevant evidence in 
support of the claims that is in 
his possession.

2.  The veteran should be 
contacted and asked to provide 
authorization to secure records of 
all providers who treated him for 
back pain during and after 
service, especially in the years 
immediately following active duty.  
This information should be 
requested and associated with the 
claims folder if not already of 
record.

3.  After a reasonable period of 
time for receipt of additional 
information requested above, the 
veteran should be scheduled for a 
special VA orthopedic examination 
to determine whether or not he 
currently has back disability that 
is reasonably related to service.  
The claims folder and a copy of 
this remand should be provided to 
the examiner in connection with 
the examination.  The examiner 
must indicate whether or not the 
claims folder was reviewed.  All 
indicated tests and studies deemed 
necessary should be conducted.  
The examination report should 
reflect consideration of the 
veteran's documented medical 
history, current complaints, and 
other assertions, etc. The reports 
of the examination should be 
comprehensive and include a 
detailed account of all 
manifestations of the claimed back 
disability.  Following review of 
the record and physical 
examination, the examiner should 
provide an opinion as to whether 
it is as least as likely as not 
that the veteran's current back 
disorder is related to service, or 
more likely of post service onset.  
The opinion should be set forth in 
detail.

4.  The appellant should be 
scheduled for a special VA 
audiology to determine whether he 
currently has tinnitus or ringing 
of the ears reasonably of service 
onset.  All indicated tests and 
studies should be performed, and 
all clinical findings should be 
reported in detail and correlated 
to a specific diagnosis.  The 
claims file and a copy of this 
remand should be made available to 
the physician designated to 
examine the appellant.  A 
comprehensive clinical history 
should be obtained.  Based on a 
thorough review of the evidence of 
record, the examiner should 
provide an opinion, with complete 
rationale, as to whether it is at 
least as likely as not that any 
current ringing of the ears is of 
service or post service onset.  
The opinion should be set forth in 
detail.

5.  The veteran must be given 
adequate notice of the 
examinations, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).  If he fails to appear for 
the examinations, this fact should 
be noted in the file and a copy of 
the examination notification 
should be associated with the 
claims folder.

6.  The RO should ensure that the 
medical reports requested above 
comply with this remand, 
especially with respect to the 
instructions to provide medical 
opinions.  If the reports are 
insufficient, or if any requested 
actions are not taken or are 
deficient, they should be returned 
to the examiners for corrective 
action. See Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


